Case 2:17-cv-00124-PLM-MV ECF No. 108, PageID.1145 Filed 06/30/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN

WILLIAM JOHNSON, JILL JOHNSON,                 )
BRIAN MASON, NAOMI MASON, and                  )
SECOND AMENDMENT FOUNDATION, INC.,             )
                                               )
                                               )
                          Plaintiffs,          )
                                               ) No. 2:17-CV-124-PLM-TPG
v.                                             )
                                               )
ELIZABETH HERTELL, in her official capacity as )
Director of the Michigan Department of Health  )
and Human Services,                            )
                                               )
                          Defendant.           )

                     JOINT MOTION TO STAY PROCEEDINGS

      Plaintiffs, William Johnson, Jill Johnson, and Second Amendment

Foundation, Inc., and Elizabeth Hertell, in her official capacity as Director of the

Michigan Department of Health and Human Services, by and through undersigned

counsel, hereby move this Honorable Court to stay the proceedings in this matter in

order to allow the parties to complete the terms of the settlement between them. In

support thereof, Plaintiffs state as follows:

      1.       This is an action pursuant to 42 U.S.C. § 1983 which seeks equitable,

declaratory, and injunctive relief challenging the State of Michigan’s prohibition on

functional firearm possession by otherwise qualified Michigan residents who are

foster parents. Plaintiffs are licensed foster parents in Michigan, and a Second

Amendment advocacy group with membership affected by the challenged laws and

regulations.
Case 2:17-cv-00124-PLM-MV ECF No. 108, PageID.1146 Filed 06/30/21 Page 2 of 4




      2.     Plaintiffs allege that Michigan state policy substantially prohibits

foster parents from the possession of firearms for the purpose of self-defense, and

this violates Plaintiffs’ constitutional rights under the Second Amendment.

      3.     Since the inception of this case, the parties have engaged in Motion

practice, mediation, and settlement discussions, which have proven fruitful.

      4.     The three main issues in this matter are:

             •     An amendment to MDHHS Rule 400.9415 that would allow

                   Plaintiffs to be able to possess functional firearms for self-

                   defense while fostering. This would take the form of (A.)

                   allowing licensees to store an unloaded firearm in a locked safe,

                   with the ammunition in the same safe, when not on one’s

                   person; (B.) Allowing licensees with a CPL to possess a firearm

                   pursuant to the law in a vehicle on the licensed property,

                   provided it is done so in such a manner to prevent foster

                   children from having access to it; and (C.) Allowing licensees to

                   engage in hunting, range shooting, and target practice with a

                   foster child in accordance with the reasonable and prudent

                   parent standard as defined under State law and policy.

      The amended Rule 400.9415 is currently in the promulgation process, but

must go through the Michigan Administrative Procedures Act, MCL 24.201 et seq.,

to be promulgated. The Defendant believes the promulgation process will be

completed in October, 2021.



                                          2
Case 2:17-cv-00124-PLM-MV ECF No. 108, PageID.1147 Filed 06/30/21 Page 3 of 4




      Once the amended MDHHS Rule 400.9415 is in effect, the other two issues

which have been mediated and resolved are:

             •      The implementation of training materials for MDHHS

                    caseworkers and affiliated agencies regarding the protection of

                    Second Amendment rights of foster parents and prospective

                    foster parents, and that a foster parent receiving/maintaining a

                    license shall not be impacted by the lawful and responsible

                    possession of firearms for defensive and other lawful purposes.

             •      The payment of attorney’s fees pursuant to 42 U.S.C. § 1988.

      5.     As the parties are literally in a holding pattern pending the completion

of the administrative rule promulgation process, at which point the parties will

know whether the matter is completely resolved or not, the parties request the

proceedings be stayed, so as to conserve judicial resources and not incur additional

litigation costs. The parties will report to the Court as soon as the promulgation

process is completed, and/or provide periodic reports to the Court as it requests.


Dated: June 30, 2021                          Respectfully submitted,


WILLIAM JOHNSON,                              ELIZABETH HERTELL, Director of
JILL JOHNSON, and                             the Michigan Department of Social
SECOND AMENDMENT                              Services
FOUNDATION, INC.

By:     /s/ David G. Sigale                   By: /s/ Cassandra Drysdale-Crown
      Attorney for Plaintiffs                         Attorney for Defendant




                                          3
Case 2:17-cv-00124-PLM-MV ECF No. 108, PageID.1148 Filed 06/30/21 Page 4 of 4




David G. Sigale (Atty. ID# 6238103 (IL))       Cassandra Drysdale-Crown (P64108)
LAW FIRM OF DAVID G. SIGALE, P.C.              Assistant Attorney General
430 West Roosevelt Road                        Health, Education & Family Services
Wheaton, IL 60187                              Division
630.452.4547                                   525 W. Ottawa St. Fl. 3
dsigale@sigalelaw.com                          P.O. Box 30758
                                               Lansing, MI 48909
                                               517-335-7603/517-335-1152 Fax
                                               DrysdaleCrownC@michigan.gov




                                           4
